DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or suggest, "calculating a rank-k eigen vector based on each element of the first iteration eigen-value matrix after calculating the first iteration eigen-value matrix; in response to calculating the rank-k eigen vector for each first iteration eigen-value matrix, calculating a second iteration eigen-value matrix for each element in the rank-k eigen vector; after completing the series of steps for each of the one or more components, then: calculating a fault score for the selected period of interest based at least in part on the first ... and the second iteration eigen-value matrix; calculating a root-cause indicator vector for the selected period of interest; generating a fault score ... representation ...  and ... a root-cause indicator ... representation for the selected period of interest", in combination with the remaining claim elements as set forth in claim 1, and claims 2-7 and 21 depending therefrom.
The prior art does not disclose or suggest, "calculating a rank-k eigen vector based on each element of the first iteration eigen-value matrix after calculating the first iteration eigen-value matrix; in response to calculating the rank-k eigen vector for each first iteration eigen-value matrix, calculating a second iteration eigen-value matrix for each element in the rank-k eigen vector; after completing the series of steps for each of the one or more components, then: calculating a fault score for the selected period of interest based at least in part on the first ... and the second iteration eigen-value matrix;3Application No.: 16/166,597 Amendment and Response to October 7, 2020 Non-Final Office Actioncalculating a root-cause indicator vector for the selected period of interest; generating a fault score ... representation ... and ... a root-cause indicator ... representation for the selected period of interest", in combination with the remaining claim elements as set forth in claim 8, and claims 9-14 depending therefrom.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 1/7/21, with respect to the 101 rejection have been fully considered and are persuasive.  The 101 rejection of claims 1-20 has been withdrawn.  Regarding Applicant’s remarks on pages 9-10 of the reply, Examiner is persuaded that the amended claims integrate the abstract ideas into the practical application of fault detection and diagnosis of monitored machines.
Applicant’s arguments, see remarks, filed 1/7/21, with respect to the 103 rejection have been fully considered and are persuasive.  The 103 rejection of claims 1-20 has been withdrawn.  Regarding Applicant’s remarks on pages 11-13 of the reply, Examiner agrees that the amendments distinguish over the teaching of Brim, even as modified according to Examiner’s previous obviousness arguments.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEOFFREY T EVANS/               Examiner, Art Unit 2852                                                                                                                                                                                         
/ROY Y YI/               Primary Examiner, Art Unit 2852